Wilson, Oh. J.
By the Oourt The appellant argues — (1) That this tax was levied to pay bonds issued without legal authority by the town of Taylor’s Falls, and which it was not within the power of the Legislature to legalize or make valid. (2) That the bonds were issued for money appropriated, in part, for the benefit of the town of Amador; hence he seeks to draw the conclusion that the tax is illegal. Both of these objections we think untenable. First — Admitting that at the time of making the bonds the town was not authorized to bind^ itself in that manner, yet it was within the power of the Legislature to ratify and validate such authorized act, as it did’. Kunkle vs. Town of Franklin, ante, p. 127. Secondly — It was competent, we think, for the Legislature to give gratuities to those drafted into or voluntarily entering the military service of the United States, or to their families, and to tax the citizens generally therefor; and if it had the power it had the right to delegate it to the several towns or counties. City of Lowell *222vs. Oliver, 8 Allen, 247; Freeland vs. Hastings, 11 Ib., 570; Booth vs. Town of Woodbury, 32 Conn., 118.
As it was said, by the judge who decided the case below, it does not certainly appear that there was a single man in the town of Amador subject to draft, and therefore it cannot rightly be assumed that any bonds were issued, or money appropriated for the benefit of that town. But admitting that it was incidentally benefited, does it therefore follow that the bonds are void and the tax illegal? We think not. In issiiJng the bonds and appropriating the money, the town of Taylors Falls looked only to its own interest and duty. It is generally true that a city, town or county, in. expending money for the advancement of its own local interests, either directly or indirectly benefits some other subdivision of the State. If it builds a road or bridge, or aids in building a railroad, or in making any other public improvement from which benefit to itself is expected to accrue, frequently some other subdivision of the State is directly and equally benefited ; but it has not been considered that this would be a legal objection to an appropriation or tax for such improvement. If our constitution required absolute or perfect equality in taxation, such objection would perhaps have to be admitted. But perfect equality is not requirecl, nor is it possible. All taxes “ shall be as nearly equal as may be,” is the language of the constitution. If the taxes imposed are distributed on just principles applicable alike to all for whose benefit the appropriation is made or intended, substantial equality is attained, and no constitutional right is invaded. Sanborn vs. Commissioners of Rice Co., 9 Minn., 276 ; Freeland vs. Fastings, 10 Allen, 580.
Judgment affirmed.